Geant Corp. Kiranthidiya road 114, Beruwala, Sri Lanka, 12070 Phone: (702) 751-04-67 E-mail: office@geantcorp.com October 20, 2016 United States Securities and Exchange Commission Division of Corporation Finance 100 F. St., N.E. Washington, D.C. 20549 Attention: Ms.Lisa Krestynick   Re: Request for Acceleration of Effectiveness of Registration Statement on Form S-1 (File No. 333-213009 ) of Geant Corp. (the “ Registrant ”) Ladies and Gentlemen: Pursuant to Rule461 under the Securities Act of1933, as amended, and on behalf of the Registrants, we hereby request that the effectiveness of the above-captioned Registration Statement (the “ Registration Statement ”) be accelerated so that such Registration Statement will become effective on Monday, October 24, 2016, at 10:00a.m., Eastern Time, or as soon thereafter as practicable. The Registrant acknowledges that: a) Should the Securities and Exchange Commission (the “ Commission ”) or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing, b) The action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Registrants from their full responsibility for the adequacy and accuracy of the disclosure in the filing, and c) The Registrants may not assert the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please call the undersigned at (702) 751-04-67 with any questions regarding this matter. Very truly yours, Geant Corp. By: /s/Suneetha Nandana Silva Sudusinghe Name: Title: Suneetha Nandana Silva Sudusinghe Chief Executive Officer and President of Geant Corp.
